Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to application no. 16/876,791 filed on 05/18/2020.
Claims 1 – 30 are pending and ready for examination.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/18/2020 and 08/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim is incomplete as further steps/ parts of the method is missing.

Claim 22 recites the limitation "the subset of reference signal configurations" in line 1 and "the MAC-CE communication" in line 4.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of this examination, examiner considered that the limitations are recited in the claim as “activating a subset of reference signal configurations after a particular quantity of subframes from transmitting a MAC-CE communication. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12, 23 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NOH et al. (NOH hereinafter referred to NOH) (US 2021/0328734 A1).

Regarding claim 1, NOH teaches a method of wireless communication (Title, Method and device for generating reference signal sequence for PAPR reduction in mobile communication system) performed by a user equipment (UE) ([0016], a method, performed by a user equipment (UE), of transmitting or receiving signals in a wireless communication system), comprising: 
transmitting, to a base station (BS), an indication of a reference signal configuration group of a plurality of reference signal configuration groups ([0016], transmitting, to a base station (BS), UE capability information regarding sequence initialization of a demodulation reference signal (DMRS); DMRS is generated based on a sequence initialization parameter. [0019], The sequence initialization parameter is determined based on a code division multiplexing (CDM) group identifier is applied to both DMRS type 1 and DMRS type 2. [0112], the BS and the UE additionally use 1) DMRS port number, 2) allocated DMRS port order or 3) DMRS CDM group number for sequence initialization. Here, DMRS is a reference signal and the sequence initialization parameter is considered as reference signal configuration group; since, it is based on various features for DMRS formation/ configuration. As, it uses both DMRS type 1 and DMRS type 2; therefore, there are a plurality of reference signal configuration groups); 
receiving, from the BS, an indication of a reference signal configuration from the reference signal configuration group ([0016], receiving, from the BS, DMRS configuration information determined based on the UE capability information. As mentioned above, the UE capability information (i.e. sequence initialization parameter of DMRS) is reference signal configuration group; therefore, a reference signal configuration is received from the reference signal configuration group); and 
communicating with the BS using the reference signal configuration based at least in part on the indication of the reference signal configuration ([0016], receiving the DMRS from the BS based on the DMRS configuration information. Since, DMRS is received from the BS based on the DMRS configuration; therefore, the UE communicates with the BS using the reference signal configuration).

Regarding claim 12, NOH teaches a method of wireless communication (Title, Method and device for generating reference signal sequence for PAPR reduction in mobile communication system) performed by a base station (BS) ([0021], a method, performed by a base station (BS), of transmitting or receiving signals in a wireless communication system), comprising: 
receiving, from a user equipment (UE), an indication of a reference signal configuration group of a plurality of reference signal configuration groups ([0021], receiving, from a user equipment (UE), UE capability information regarding sequence initialization of a demodulation reference signal (DMRS); DMRS is generated based on a sequence initialization parameter. [0023], The sequence initialization parameter is determined based on a code division multiplexing (CDM) group identifier is applied to both DMRS type 1 and DMRS type 2. [0112], the BS and the UE additionally use 1) DMRS port number, 2) allocated DMRS port order or 3) DMRS CDM group number for sequence initialization. Here, DMRS is a reference signal and the sequence initialization parameter is considered as reference signal configuration group; since, it is based on various features for DMRS formation/ configuration. As, it uses both DMRS type 1 and DMRS type 2; therefore, there are a plurality of reference signal configuration groups);
transmitting, to the UE, an indication of a reference signal configuration from the reference signal configuration group ([0021], transmitting, to the UE, DMRS configuration information determined based on the UE capability information. As mentioned above, the UE capability information (i.e. sequence initialization parameter of DMRS) is reference signal configuration group; therefore, a reference signal configuration is transmitted from the reference signal configuration group); and 
[0021], transmitting the DMRS to the UE. Since, DMRS is transmitted from the BS to the UE; therefore, the BS communicates with the UE using the reference signal configuration).

Regarding claim 23, NOH teaches (Title, Method and device for generating reference signal sequence for PAPR reduction in mobile communication system)  a user equipment (UE) for wireless communication ([0016], a method, performed by a user equipment (UE), of transmitting or receiving signals in a wireless communication system. Fig.6 and [0168], a structure of a UE), comprising: 
a memory (Fig.6 and [0169], memory 620); and 
one or more processors (Fig.6 and [0169], processor 630) operatively coupled to the memory, the memory and the one or more processors configured to ([0169], The transceiver 610, the memory 620, and the processor 630 of the UE operate according to communication method of the UE):
transmit, to a base station (BS), an indication of a reference signal configuration group of a plurality of reference signal configuration groups ([0016], transmitting, to a base station (BS), UE capability information regarding sequence initialization of a demodulation reference signal (DMRS); DMRS is generated based on a sequence initialization parameter. [0019], The sequence initialization parameter is determined based on a code division multiplexing (CDM) group identifier is applied to both DMRS type 1 and DMRS type 2. [0112], the BS and the UE additionally use 1) DMRS port number, 2) allocated DMRS port order or 3) DMRS CDM group number for sequence initialization. Here, DMRS is a reference signal and the sequence initialization parameter is considered as reference signal configuration group; since, it is based on various features for DMRS formation/ configuration. As, it uses both DMRS type 1 and DMRS type 2; therefore, there are a plurality of reference signal configuration groups); 
receive, from the BS, an indication of a reference signal configuration from the reference signal configuration group ([0016], receiving, from the BS, DMRS configuration information determined based on the UE capability information. As mentioned above, the UE capability information (i.e. sequence initialization parameter of DMRS) is reference signal configuration group; therefore, a reference signal configuration is received from the reference signal configuration group); and 
communicate with the BS using the reference signal configuration based at least in part on the indication of the reference signal configuration ([0016], receiving the DMRS from the BS based on the DMRS configuration information. Since, DMRS is received from the BS based on the DMRS configuration; therefore, the UE communicates with the BS using the reference signal configuration).

Regarding claim 27, NOH teaches a base station (BS) for wireless communication (Title, Method and device for generating reference signal sequence for PAPR reduction in mobile communication system) performed by a base station [0021], a method, performed by a base station (BS), of transmitting or receiving signals in a wireless communication system Fig.5 and [0162], a structure of a BS), comprising: 
a memory (Fig.5 and [0163], memory 520); and 
one or more processors (Fig. 5 and [0163], processor 530) operatively coupled to the memory, the memory and the one or more processors configured to ([0163], The transceiver 510, the memory 520, and the processor 530 of the BS operate according to communication method of the BS):
receive, from a user equipment (UE), an indication of a reference signal configuration group of a plurality of reference signal configuration groups ([0021], receiving, from a user equipment (UE), UE capability information regarding sequence initialization of a demodulation reference signal (DMRS); DMRS is generated based on a sequence initialization parameter. [0023], The sequence initialization parameter is determined based on a code division multiplexing (CDM) group identifier is applied to both DMRS type 1 and DMRS type 2. [0112], the BS and the UE additionally use 1) DMRS port number, 2) allocated DMRS port order or 3) DMRS CDM group number for sequence initialization. Here, DMRS is a reference signal and the sequence initialization parameter is considered as reference signal configuration group; since, it is based on various features for DMRS formation/ configuration. As, it uses both DMRS type 1 and DMRS type 2; therefore, there are a plurality of reference signal configuration groups);
[0021], transmitting, to the UE, DMRS configuration information determined based on the UE capability information. As mentioned above, the UE capability information (i.e. sequence initialization parameter of DMRS) is reference signal configuration group; therefore, a reference signal configuration is transmitted from the reference signal configuration group); and 
communicate with the UE using the reference signal configuration after transmitting the indication of the reference signal configuration ([0021], transmitting the DMRS to the UE. Since, DMRS is transmitted from the BS to the UE; therefore, the BS communicates with the UE using the reference signal configuration).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 – 3, 6, 13 – 14, 17, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over NOH in view of Lin et al. (Lin hereinafter referred to Lin) (US 2021/0306191 A1).

Regarding claims 2, 13, 24 and 28, NOH teaches all the features with respect to claims 1, 12, 23 and 27, respectively as outlined above.
NOH does not specifically teach
wherein the reference signal configuration defines one or more parameters for a particular a reference signal type; and 
wherein a combination of the one or more parameters are associated with a reference signal identifier associated with the reference signal configuration include at least one of: 
a time domain resource element spacing or density for the reference signal type, 

a power boosting parameter for the reference signal type.
However, Lin teaches (Title, Method for Determining Demodulation Reference Signal for Multiple Access Transmission)
wherein the reference signal configuration defines one or more parameters for a particular a reference signal type ([0011], DMRS configuration includes at least one of: an identifier number n of a DMRS port, an identifier number IDGP of a generation parameter of a DMRS sequence, and a value of the generation parameter of the DMRS sequence. Here, DMRS is a particular reference signal; therefore, above mentioned parameters are one or more parameters for a particular a reference signal type); and 
wherein a combination of the one or more parameters are associated with a reference signal identifier associated with the reference signal configuration ([0012], an identifier number IDS of the signature is determined based on at least one of: the identifier number n of the DMRS port, the IDGP, and the value of the generation parameter. Here, the identifier number IDS of the signature is considered as reference signal identifier associated with the reference signal configuration) include at least one of: 
a time domain resource element spacing or density for the reference signal type, 
a frequency domain resource element spacing or density for the reference signal type (Fig.6 and [0143], DMRS multiplexing with both frequency division orthogonal cover code (FD-OCC) and time division orthogonal cover code (TD-OCC); Wherein r(i) is one sample of the DMRS sequence, and one PRB is illustrated on 2 OFDM symbols with DMRS. As seen in the Fig.6, the DMRS sequence is multiplexed over time domain and frequency domain; therefore, the reference signal configuration includes at least a time domain resource element spacing or density for the reference signal type and a frequency domain resource element spacing or density for the reference signal type), or 
a power boosting parameter for the reference signal type (Due to alternative language “least one of” in the claims, examiner does not point all limitations).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified NOH as mentioned in claims 1, 12, 23 and 27 and further incorporate the teaching of Lin. The motivation for doing so would have been to provide a method for a terminal device to determine demodulation reference signal (DMRS), wherein DMRS configuration is assigned from a plurality of DMRS configurations that can be extended, thus, serving more terminal devices (Lin, abstract and [0084] – [0085]).

Regarding claims 3 and 14, combination of NOH and Lin teaches all the features with respect to claims 2 and 13, respectively as outlined above.
NOH further teaches
wherein the reference signal type is a demodulation reference signal (DMRS) (AS mentioned in claims 1 and 12).

Regarding claims 6 and 17, combination of NOH and Lin teaches all the features with respect to claims 1 and 12, respectively as outlined above.
NOH further teaches
identifying the reference signal configuration group from the plurality of reference signal configuration groups based at least in part on a UE capability signaled by the UE (/ wherein the reference signal configuration group is based at least in part on a UE capability associated with the UE) ([0016], transmitting, to a base station (BS), UE capability information regarding sequence initialization of a DMRS; DMRS is generated based on a sequence initialization parameter. As mentioned above, the sequence initialization parameter is the reference signal configuration group; therefore, the reference signal configuration group is identified/ based at least in part on a UE capability signaled by the UE/ associated with the UE),
wherein the UE capability is associated with the reference signal configuration group (same as above), and 
wherein indication of the reference signal configuration group is an indication of the UE capability ([0016], UE capability information regarding sequence initialization of a DMRS).

Claims 4 – 5, 7, 15 – 16, 18, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over NOH in view of REN et al. (REN hereinafter referred to REN) (US 2019/0342062 A1).

Regarding claims 4 and 15, NOH teaches all the features with respect to claims 1 and 12, respectively as outlined above.

wherein each of the plurality of reference signal configuration groups includes a different combination of a full list of reference signal configurations that are defined.
However, REN teaches (Title, Demodulation reference signal indicating and receiving methods, transmit end, and receive end)
wherein each of the plurality of reference signal configuration groups includes a different combination of a full list of reference signal configurations that are defined ([0213], each group of DMRS configuration information includes a plurality of pieces of DMRS configuration information; [0214], The plurality of pieces of DMRS configuration information is presented in a form of a DMRS configuration information are presented in a form of a plurality of independent tables. Here, independent tables are considered as a full list of reference signal configurations that are defined).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified NOH as mentioned in claims 1 and 12 and further incorporate the teaching of REN. The motivation for doing so would have been to provide demodulation reference signal (DMRS) indicating and receiving methods, that improves spectral efficiency and reduce storage overheads of a terminal (REN, [0002], [0317] and [0461]).

Regarding claims 5 and 16, NOH teaches all the features with respect to claims 1 and 12, respectively as outlined above.
NOH does not specifically teach

However, REN teaches (Title, Demodulation reference signal indicating and receiving methods, transmit end, and receive end)
wherein each of the plurality of reference signal configuration groups includes a different quantity of reference signal configurations (Abstract and [0017], each group of DMRS configuration information includes a plurality of pieces of DMRSs configuration information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified NOH as mentioned in claims 1 and 12 and further incorporate the teaching of REN. The motivation for doing so would have been to provide demodulation reference signal (DMRS) indicating and receiving methods, that improves spectral efficiency and reduce storage overheads of a terminal (REN, [0002], [0317] and [0461]).

Regarding claims 7, 18, 25 and 29, NOH teaches all the features with respect to claims 1, 12, 23 and 27, respectively as outlined above.
NOH further teaches 
wherein the reference signal configuration groups are demodulation reference signal (DMRS) configuration groups ([0016], UE capability information regarding sequence initialization of a DMRS. AS mentioned in claims 1 and 12 the sequence initialization is a DMRS configuration groups) or channel state information reference signal (CSI-RS) configuration groups (Due to alternative language “or” in the claims, examiner points one limitation only).

wherein receiving/ transmitting the indication of the reference signal configuration comprises: 
receiving/ transmitting, in a medium access control control element (MAC-CE) communication, an indication to activate a particular DMRS configuration or a particular CSI-RS configuration; and 
wherein communicating with the BS/ UE using the reference signal configuration comprises: 
activating the DMRS configuration or the CSI-RS configuration based at least in part on receiving the indication to activate the DMRS configuration or the CSI-RS configuration; and 
communicating with the BS/ UE using the DMRS configuration or the CSI-RS configuration based at least in part on activating the DMRS configuration or the CSI-RS configuration.
However, REN teaches (Title, Demodulation reference signal indicating and receiving methods, transmit end, and receive end)
wherein receiving the indication of the reference signal configuration comprises: 
receiving, in a medium access control control element (MAC-CE) communication, an indication to activate a particular DMRS configuration ([0025], The DMRS transmission scheme corresponding to the DMRS indication information; DMRS configuration information is bound with another configuration parameter, e.g., a carrier frequency, a carrier spacing, or a frame structure, corresponding to a scenario. In this way, the DMRS indication information is sent by using DCI signaling or a media access control control element (MAC CE). Here, the DMRS indication information is considered as an indication to activate a particular DMRS configuration) or a particular CSI-RS configuration (Due to alternative language “or” in the claims, examiner points one limitation only); and 
wherein communicating with the BS using the reference signal configuration comprises: 
activating the DMRS configuration or the CSI-RS configuration based at least in part on receiving the indication to activate the DMRS configuration ([0025], DMRS indication information is sent by using RRC signaling; [0029], the DMRS configuration information is presented in a form of a DMRS configuration information table; [0274], in Table 8-2, RRC signaling instructs to activate a table corresponding to the 1-symbol FL DMRS. Therefore, the DMRS configuration is activated based at least in part on receiving the indication to activate the DMRS configuration) or the CSI-RS configuration; and 
communicating with the BS using the DMRS configuration or the CSI-RS configuration based at least in part on activating the DMRS configuration ([0025], The DMRS transmission scheme corresponding to the DMRS indication information. As mentioned above, the DMRS indication information is activating the DMRS configuration; therefore, transmission of DMRS/ communicating using the DMRS configuration based at least in part on activating the DMRS configuration) or the CSI-RS configuration.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified NOH as mentioned in REN, [0002], [0317] and [0461]).




Allowable Subject Matter
Claims 8 – 11, 19 – 20, 26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
JIANG et al. (Pub. No. US 2018/0316469 A1) – “Method and apparatuses for transmitting a reference signal” discloses a method of transmitting a reference comprises receiving a reference signal configuration indication, wherein reference signal resources are divided into at least two reference signal groups, and the reference signal configuration indication indicates a reference signal configuration including a reference signal group configuration; and transmitting the reference signal using a reference signal sequence in a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474